DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1 has been amended.
Claims 5-8 have been added
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over by Geyer [US Pub# 2006/0169553] in view of Winkler [US Pub# 2018/0345937].

Regarding claim 1: Geyer discloses an electric actuator, comprising:
a driving unit (14) comprising an electric motor; and a motion conversion mechanism unit (162,22), which is configured to convert a rotary motion of the driving unit into a linear motion, and is arranged in series to the driving unit, the motion conversion mechanism unit comprising:
a nut (22) configured to receive the rotary motion of the driving unit to be rotated; and a threaded shaft (11), which is disposed inside an inner periphery of the nut (22) and is configured to perform a linear motion along with the rotation of the nut, wherein an inner member (162a or 22/22b) and an outer member ( 162a or 22/22b), which are coupled to each other so that a rotational torque of the driving unit is transmittable therebetween, are provided in a torque transmission path between the driving unit and the motion conversion mechanism unit ([0023]), and the inner member is clearance-fitted into an inner periphery of the outer member ([0024])
Geyer does not show the inner member is clearance-fitted into an inner periphery of the outer member through an annular radial clearance formed at a radially outer surface of the inner member wherein each of a radially outer surface of the inner member and a radially inner surface of the outer member, which are opposed to each other through the annular a radial clearance, has an oval shape with a pair of flat faces that are parallel to each other. However Winkler shows the inner member (9) is clearance-fitted into an inner periphery of the outer member (37, see fig 9) through an annular radial clearance formed at a radially outer surface of the inner member wherein each of a radially outer surface of the inner member (9) and a radially inner surface of the outer member (37), which are opposed to each other through the annular a radial clearance, has an oval shape consisting of a pair of flat faces ( see fig 9) that are parallel to each other.
and two arcuate surfaces connecting the pair of flat faces ( see markup figure below), each of the two arcuate surfaces ( see markup fig below  ) having as a center of curvature an axis of an output shaft of the electric motor.
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have modified the outer and inner surfaces of the inner and the outer member in a way such that the relative rotation between the inner member and the outer member is restricted to prevent any undesirable movement of the inner member and also to have some clearance between the inner and the outer members to prevent surface wear.

Regarding claim 2: Geyer discloses wherein the inner member (162a) comprises a coupling provided so as to be rotatable integrally with the output shaft (192) of the electric motor, and the outer member (22/22b) comprises the nut.
Regarding claim 3: Geyer discloses further comprising a speed reducer (161a, 162a, 15) configured to decelerate the rotation of the driving unit and transmit the decelerated rotation to the nut (22),
wherein the inner member comprises the nut (22/22b), and the outer member comprises an output member (162a) of the speed reducer.
Regarding claim 4: Geyer discloses wherein the speed reducer comprises a planetary gear speed reducer (see fig 4).

Regarding claim 5: Geyer discloses An electric actuator, comprising:
a driving unit (14) comprising an electric motor; and
a motion conversion mechanism unit (162, 22), which is configured to convert a rotary motion of the driving unit into a linear motion, and is arranged in series to the driving unit, the motion conversion mechanism unit comprising:
a nut (22) configured to receive the rotary motion of the driving unit to be rotated; and a threaded shaft (11), which is disposed inside an inner periphery of the nut (22) and is
configured to perform a linear motion along with rotation of the nut,
wherein an inner member (162a or 22/22b) and an outer member (162, 22/22b), which are coupled to each other so that a rotational torque of the driving unit is transmittable therebetween, are provided in a torque transmission path between the driving unit and the motion conversion mechanism unit ([0023]), and the inner member is clearance-fitted into an inner periphery of the outer member ([0024]) through an annular radial clearance formed at a radially outer surface of the inner member, and wherein each of the radially outer surface of the inner member and a radially inner surface of the outer member, which are opposed to each other through the annular radial clearance, has a pair of flat faces that are parallel to each other and two arcuate surfaces, each of the two arcuate surfaces having a first end directly connected to one of the pair of flat faces and a second end directly connected to another of the pair of flat faces, a center of curvature of each of the two arcuate surfaces being an axis of an output shaft of the electric motor. 

Regarding claim 6: Geyer discloses wherein the inner member (162a) comprises a coupling provided so as to be rotatable integrally with the output shaft (192) of the electric motor, and the outer member (22/22b) comprises the nut. 

Regarding claim 7: Geyer discloses further comprising a speed reducer (161a, 162a, 15) configured to decelerate rotation of the driving unit and transmit the decelerated rotation to the nut, wherein the inner member (162a) comprises the nut (22), and the outer member (22/22b) comprises an output member (162a) of the speed reducer. 

Regarding claim 8: Geyer discloses wherein the speed reducer comprises a planetary gear speed reducer (see fig 4). 

Response to Arguments
Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive. 
In response to applicant argument each of the radially outer surface of the inner member and the radially inner surface of the outer member, which are opposed to each other through the annular radial clearance, has an oval shape consisting of a pair of flat faces that are parallel to each other and two arcuate surfaces connecting the pair of flat faces, each of the two arcuate surfaces having as a center of curvature an axis of an output shaft of the electric motor.
The secondary reference Winkler clearly shows inner member and the radially inner surface of the outer member (37) and flat surfaces and arcuate surfaces (see markup up figure below).
In response to applicant argument that the claimed inner and outer members of Winkler do not correspond to rotational torque … transmittable therebetween.
The gearing dome 37 prevents the spindle from rotating to allow torque conversion, if the spindle was allowed to spin the torque will not be transmitted to drive nut.
[0043] “… gearing dome 37 which serves for the rotationally fixed mounting of the spindle, which is displaceable in translational fashion, of the spindle arrangement 9 by means of a guide 19, and wherein the axes A1, A2 are substantially at right angles. Here, it is expedient if the gearing dome 37 delimits, in the gearing housing 8, an independently separate installation space, which is sealed off against foreign media, for the spindle arrangement 9. It can be seen that the gearing dome 37 is designed primarily as a unipartite projection of the gearing housing cover 8b. Viewed together with FIGS. 2 and 4, it becomes clear that the interface arrangement is, in the overall context, such that all interfaces (electrical+hydraulic interface, in particular hydraulic pipeline and cabling, such as in particular parking brake actuator lines and sensor lines) are concentrated so as to be combined in a highly assembly-facilitating manner in a protected sector above the wheel axis of rotation…”


[AltContent: arrow][AltContent: textbox (Flat surfaces )][AltContent: arrow][AltContent: textbox (Arcuate surfaces)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    714
    547
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658